Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Modena 6, Inc. (the “Company”) on Form 10-QSB for the period endingJune 30, 2005, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jacque Bryon Oliphant, President, Chief Executive Officer and Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-QSB for the period endingJune 30, 2005, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-QSB for the period ending June 30, 2005, fairly presents, in all material respects, the financial condition and results of operations of Modena 6, Inc. Date:July 1, 2005 /s/ Jacque Bryon Oliphant Jacque Bryon Oliphant President, CEO, CFO Director
